Citation Nr: 0737517	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence established a medical nexus between military 
service and the veteran's right elbow disorder.

2.  The evidence established a medical nexus between military 
service and the veteran's right hand disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a 
right elbow disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Resolving reasonable doubt in the veteran's favor, a 
right hand disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran asserts that his right elbow and hand disorders 
were caused by an injury he received during basic training 
while performing push-ups.  An October 1982 service medical 
record noted complaints of right elbow and wrist pain, and a 
March 1983 service medical record diagnosed the veteran with 
a right wrist sprain.  Although the Separation Examination 
noted a "Normal" evaluation for the upper extremities, the 
veteran checked that he had suffered from swollen or painful 
joints on the corresponding Report of Medical History. 

The veteran has stated that he sought constant treatment 
after his discharge from military service but that those 
records were destroyed after the company that he worked for 
closed.  In support of his claim, post-service medical 
evidence of record includes a 1990 private medical report 
which noted severe pain in the right elbow and wrist.  Also 
of record are statements from Dr. Quinones, dated June 2004 
and March 2007, in which the physician stated that both the 
right elbow and wrist disorders had their onset while in 
service.  

On the other hand, in January 2007, the examiner stated that 
it is less likely as not that the right elbow and wrist 
(hand) disorders had their onset in service and were less 
likely than not related to his military service.  The 
examiner further stated that the arthritis in the right elbow 
and wrist (hand) was less likely as not present to a 
compensable degree within the first post service year and was 
more likely than not related to the natural process of aging.  

However, the Board finds that the evidence is at least in a 
state of equipoise for both issues on appeal.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the right elbow and right hand disorders are linked to 
service.  Accordingly, service connection for the right elbow 
and right hand disorders is warranted.

Finally, VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Board is 
allowing the claim on appeal, the veteran will not be 
prejudiced by the Board's decision even if the duty to notify 
and duty to assist provisions contained in the law have not 
been completely satisfied.  


ORDER

Service connection for right elbow disorder is granted.

Service connection for right hand disorder is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


